Baldwin, J. delivered the opinion of the Court—
Terry, C. J. concurring.
*560Bill filed to vacate and set aside a judgment in an action of forcible entry and detainer. The bill states that judgment was rendered, by a Justice of the Peace, 3d September, 1856; that no process was served on the plaintiff, who was one of the defendants in that action; that execution issued on 5th of September, 1856, against the other defendants who had appeared, and that the defendants, finding that they could not make the money of those defendants, “some how” got possession of the Justice’s docket, and interlined the name of the plaintiff in the judgment, and also altered the execution by a like insertion, and are proceeding now to make the money on such process. The defendant, Wilson, demurred to this complaint. The Court below overruled the demurrer.
Afterwards the defendants answered the bill, and, on the trial, a decree was rendered for the plaintiff.
The evidence, on the trial, was conflicting as to whether Chester did or did not appear by Attorney.
1. The judgment, as originally entered, and the execution, as originally issued, were entered and issued as if he had not appeared, and seem subsequently, and without notice, to have been altered. The Judge below having found that there was no appearance for Chester, on this conflicting proof, we do not feel disposed to review his judgment.
2. The only other question is, as to the remedy. Has equity jurisdiction of this case? Though not very explicitly stated, the charges in the bill amount to a charge of fraud—the fraudulent alteration of records. The remedy by appeal might suffice in ordinary cases, if the record showed a want of service as to Chester; but it seems that Chester inquired if judgment had been rendered against him, and was informed that it had not— at least, there is proof to that effect. It was not until after execution of the writ of possession, that the alteration in the writ was made. Hor is there any proof that there was notice of this alteration to Chester until it was too late to appeal from this summary judgment. It will not do to say that the judgment on the face of it was void; the plaintiff was liable to be harrassed by it, and the defendants were in the act of enforcing it against him. (2 Story’s Eq. Sec. 887.)
3. It is said that the Attorney, Brocklebank, appeared for all *561the parties, Chester included, and that this is evidenced by an answer to which his name is signed. But it is held that the recital of an appearance is never conclusive, and where the expression is general, it is confined to those parties who have been served with process. (Miller v. Ewing, 8 S. & M. 421; Tarney v. Jordan, 4 How. Miss. 401; Dean v. McKinstry, 2 S. & M. 213; Edwards v. Traner, 14 S. &. M. 76.)
But Brocklebank does not profess in this answer — which seems to be only an amendment to an answer of Powell McDonald, signed by Clark as Attorney—to appear for the plaintiff here.
Hor does it anywhere more distinctly appear that Chester appealed from the judgment. Indeed, the evidence, if it is to be believed, shows that he neither considered himself, nor did the Justice consider him, a party affected by the judgment; for the appeal was taken by the parties for whom Clark, Blake, and Brocklebank, appeared, on- the 4th of September, 1856, which was before the alteration was made in the execution.
It must be remembered that this is a highly penal statute under which judgment was obtained, and that the rule of equity, that a party must do equity before he can ask it, has no apjilication, if that rule requires the payment of the debt in judgment, or a denial of its justice, before the party complaining of judgment, without notice to him, could go into equity to set it aside. If there be any such rule as the Appellant insists, it has no application to the case of a judgment rendered for a penalty against a party so amerced without notice.
This is not a bill in equity for a new trial, but a bill filed to set aside a judgment which was properly entered at first, in effect, for the defendant, Chester, and subsequently, without any authority, altered so as to appear as a judgment against him. The Justice of the Peace, after having entered the judgment according to law, had no right to alter it without notice to defendant, Chester, so as to make it an illegal and improper judgment. The entry of the judgment after the return of the verdict was a final act, and the alteration subsequently, at least without notice to Chester, was, if not void, such an abuse of the authority of the Justice, (Chester never having been served with process, and, therefore, not being within the power of the Court,) as *562to render* the whole proceeding voidable at his election. The Justice might as well, six months after the first entry, have amended the judgment so as to include any other stranger to the proceeding.
We think the judgment should be affirmed.